Citation Nr: 1127732	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for muscle cramps.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before a decision review officer (DRO) in July 2010 and the transcript is of record.

The Board notes the Veteran also perfected appeals seeking service connection for posttraumatic stress disorder (PTSD), hypertension and peripheral neuropathy.  The Veteran's claim seeking entitlement to service connection for PTSD was granted in an April 2011 rating decision.  As the full benefit sought was granted, the issue is no longer before the Board here.

The Veteran withdrew his appeal seeking service connection for hypertension and peripheral neuropathy during his July 2010 DRO hearing and within a subsequent August 2010 statement.  Accordingly, those issues are considered WITHDRAWN and will not be addressed here.

The issue of entitlement to service connection for a cervical spine disorder is reasonably raised in the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  As such, the Board does not have jurisdiction over the claim and it is REFERRED to the RO for proper adjudication.

The case was brought before the Board in December 2007, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a DRO hearing.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The issue of entitlement to service connection for muscle cramps is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

 The Veteran does not have a diagnosis of depression.


CONCLUSION OF LAW

The Veteran's claimed depression was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in February 2005, July 2005 and March 2006.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2006 letter also advised the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in December 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection (Depression)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran claims his depression is related to various combat-related events during his service in Vietnam. 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of in-service events, but he is not competent to diagnose himself with a medical condition related to those events.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's service treatment records indicate the Veteran was treated for an acute attack of anxiety with hyperventilation in July 1969.  At that time, the military physician found the Veteran to be very insecure generating anxiety.  In September 1979 the Veteran was diagnosed with moderately severe anxiety secondary to "financial problems (probably)."  The Veteran's November 1969 exit examination, however, was within normal limits and did not indicate any psychiatric complaints or diagnosis.

After service, the Board finds noteworthy that the Veteran recently was awarded service connection for posttraumatic stress disorder (PTSD) in an April 2011 rating decision.  

VA and private treatment records are silent as to the diagnosis of depression specifically.  The Board notes a VA outpatient treatment record dated July 2006 indicates a positive depression screen.  The Veteran was afforded a VA examination in December 2010 where the examiner diagnosed the Veteran with PTSD, but found no other psychiatric diagnosis, to include depression.  Depressive symptoms were noted, but again, were associated with the Veteran's underlying diagnosis of PTSD related to his combat experience in Vietnam.  The Veteran does not have a separate, identifiable psychiatric diagnosis apart from PTSD.  The Veteran cannot be awarded twice for the same symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

In short, the Veteran does not currently have a diagnosis of depression and his "depressive symptoms" are already compensated for under his service connected PTSD.  Service connection first and foremost requires medical evidence of a current diagnosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for depression is denied. 


REMAND

The Veteran claims he has chronic muscle cramps that began while he was serving in Vietnam and persisted ever since.

As indicated above, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records indicate the Veteran was treated for muscle spasm and back injuries on multiple occasions.  In February 1968, the Veteran was treated for a back injury, to include muscle spasm after being in a "fight."  In July 1968, the Veteran was treated for muscle spasm and back pain secondary to lifting heavy weights.  At that time, the Veteran was placed on light duty.  The Board notes, however, the Veteran's November 1969 examination indicates no muscle or joint complaints or abnormalities. 

After service, the Veteran claims he suffered with muscle cramping of various muscle groups.  In treatment notes from 2003 on, over three decades after service, the Veteran's private physician Dr. Yarab notes the Veteran's complaints of muscle cramping over various muscle groups, to include the legs and back.  At that time nerve testing was normal, but Dr. Yarab suspected myotonia or "stiff-man syndrome," which Dr. Yarab opined could be hereditary because the Veteran's daughter presented with the same complaints.  In July 2003, Dr. Yarab also made reference to the Veteran's work-related injury to his knee causing knee problems, gait problems and back pain.  Dr. Yarab, at that time, diagnosed the Veteran with arthritis of the knee and back along with severe spinal stenosis confirmed by MRI.

Records from the Cleveland Clinic, in contrast, rule out stiff-person syndrome finding testing revealed predominately sensory polyneuropathy without continuous motor unit activation as would be seen in stiff-person syndrome.

In short, medical evidence reveals the Veteran has continuous complaints of muscle cramping as well as various musculoskeletal and neurological diagnoses.  The Veteran was treated in the military for complaints of muscle spasm and two back injuries.  

The Veteran has never been afforded a VA examination to ascertain whether the Veteran's in-service complaints and injuries could be related to his current complaints and various musculoskeletal and neurological diagnoses.  For these reasons, a VA examination is indicated.  See McLendon, 20 Vet. App. 79.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center for the time period April 2011 to the present.  Any negative responses should be documented in the file. 

2.  After the above documents are obtained, to the extent available, schedule the Veteran for appropriate examinations for his claimed muscle cramping to determine the nature and etiology of any condition found, to include "stiffman syndrome" or "myotonia" or any other musculoskeletal or neurological abnormality found.  

The examiner is asked to render an opinion as to whether it is at least as likely as not that any musculoskeletal or neurological condition(s) found is related to the Veteran's military service, to include his in-service complaints of muscle spasm, his in-service back injuries or any other incident of his military service versus post-service occupational injury.

The claims folder must be made available to the examiner(s) for review and the examination report(s) must indicate whether such review was accomplished.  A rationale for any opinion expressed should be provided reconciling all conflicting medical evidence.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, provide the appellant a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


